     Case: 1:19-cv-01789 Document #: 60 Filed: 12/20/19 Page 1 of 2 PageID #:3442




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-01789
               Plaintiff,
                                                    Judge Charles R. Norgle
v.
                                                    Magistrate Judge Maria Valdez
3AAA STORE, et al.,
               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on May 30, 2019 [44], in favor of

H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) and against the Defendants Identified in

Schedule A in the amount of one million dollars ($1,000,000) per Defaulting Defendant, and

Harley-Davidson acknowledges payment of an agreed upon damages amount, costs, and interest

and desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendants:

               Defendant Name                                         Line No.
                  chenmeng                                              112
                 duowanyinle                                            117
                  kamensee                                              134
                  linxiaoyan                                            139
                    lnstant                                             141
                   lulusong                                             144
                PopularWind92                                           150
                  Tsen Ping                                             163
                  Yueng Luk                                             172

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-01789 Document #: 60 Filed: 12/20/19 Page 2 of 2 PageID #:3442




Dated this 20th day of December 2019.   Respectfully submitted,

                                        /s/ RiKaleigh C. Johnson
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiff H-D U.S.A., LLC




                                           2
